DETAILED ACTION
This action is in response to the application filed on September 23, 2020. Claims 1-15 are pending. Of such, claims 1-5 represent a method, claims 6-10 represent a system, and claims 11-15 represent a non-transitory medium directed registration and verification of biometric modalities using encryption techniques in deep neural network. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2019/034589), hereinafter referred to as Yang, in view of Callahan et al. (US 2020/0036707), hereinafter referred to as Callahan.
	Regarding Claim 1, Yang discloses:
A processor implemented method, comprising (On page 3, Yang discloses “According to an aspect of the invention there is provided a method of enrolling a biometric sample in a cryptosystem scheme”): capturing, via one or more hardware processors, a first image comprising a biometric modality of a user for enrollment (On Page 10, Yang discloses “According to an aspect of the invention there is provided a system comprising a biometric client configured to detect a biometric sample”); pre-processing, via the one or more hardware processors, the first captured image comprising the biometric modality to obtain a first set of augmented images (On page 3, Yang discloses “extracting biometric feature data from a biometric sample”); generating, via the one or more hardware processors, a feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user (On page 18, Yang discloses “In the enrolment phase, a user's original biometric feature is firstly extracted as the real-valued vector b, and the projected vector pv = Rb is obtained with the RP matrix R. Then a biometric representation vector rv can be generated as a sub-vector of pv and consists of those most distinguishing components in pv.”); generating, via the FHE technique executed by the one or more hardware processors, an encrypted reduced dimensionality feature vector using (i) the encrypted feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user, and (ii) an encrypted Random Projection Matrix (RPM) being identified and assigned to the user (On page 18, Yang discloses “Figure 2 illustrates an algorithm of the process of enrolment in the proposed scheme. The inputs to the algorithm are the biometric feature vector b, the random projection matrix R, and the secret vectors”); and mapping, via an encrypted deep neural network executed by the one or more hardware processors, the encrypted reduced dimensionality feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user with a corresponding randomly generated binary code assigned to the user, wherein during the mapping, one or more encrypted parameters of a mapping network model are learnt by the encrypted deep neural network (On page 3, Yang discloses “The combining step may comprise training the artificial neural network to map the biometric vector to the secret vector such that both the biometric information and the secret data are hidden in the neural network model.”), and wherein a key pair is generated, the key pair comprising a private key and a public key (On page 18, Yang discloses “Meanwhile, a secret vector sv is generated as a binary secret based on existing secret data s which can be a freshly generated random data by a random number generator (RNG) , or user generated PIN, password, etc., or a private key generated by a public-key based authentication scheme, see Figure 1 .”).	
However, Yang does not explicitly teach the use of fully homomorphic encryption. 
	Callahan discloses:
encrypting the generated feature vector thereof using a fully homomorphic encryption (FHE) technique (On ¶ 3, Callahan discloses “In an alternative implementation, homomorphic encryption is utilized, which allows for computations to be carried out on ciphertext and thus generate an encrypted result. Matching operations can in an encrypted space, thereby increasing privacy and security. ”); 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Yang’s approach by utilizing Callahan’s approach of utilizing fully homomorphic encryption as the motivation would be a higher level of privacy and security and having the ability to obtain the original template (see Callahan ¶ 80).
	Regarding Claim 2, Yang discloses:
The processor implemented method as claimed in claim 1, wherein size of an input layer (fc1_size) of the encrypted deep neural network is equal to size of the encrypted reduced dimensionality feature vector  (On page 18, Yang discloses “a BPNN model in the proposed scheme has n nodes in the input layer corresponding to the feature vector rv of size n.”).
Regarding Claim 3, Yang discloses:
The processor implemented method as claimed in claim 1, wherein size of an output layer of the deep neural network is based on number of bits comprised in each of a plurality of binary codes assigned to the user (On page 18, Yang discloses “The output of each node in the input layer is connected to all h nodes of the hidden layer, and the number of nodes in the output layer is equal to the BCH codeword's length c, i.e., the length of codeword (associated vector O).”).
Regarding Claim 4, Yang discloses:
The processor implemented method as claimed in claim 1, wherein (i) the encrypted RPM and (ii) the one or more encrypted parameters of the mapping network model, and (iii) the corresponding randomly generated binary code in an encrypted form along with a unique label assigned to the user are stored in a database comprised in the memory (On page 19, Yang discloses “The relevant activation functions are applied to learn this relationship based on a given accuracy. All parameters of the trained model N for each user are stored in the database to produce the correct secret vector for the same user in the verification phase.”).
Regarding Claim 5, Yang discloses:
The processor implemented method as claimed in claim 1, further comprising: capturing a second image comprising a biometric modality of the user for validating an identity of the user; pre-processing the captured second image comprising the biometric modality to obtain a second set of augmented images (On page 19, Yang discloses “In the verification phase, the real-valued vector b' is extracted from a probe user's biometric sample”); generating, via the one or more hardware processors, a feature vector for (i) each of the second set of augmented images and (ii) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “In the verification phase 102, a biometric feature vector 119 is generated from a biometric sample of a user”); 38performing, by using the generated public key, the FHE technique on the feature vector for (i) each of the second set of augmented images and (ii) the second captured image comprising the biometric modality of the user to obtain an encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126.”); generating an encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user based on (i) the encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user and (ii) the encrypted RPM assigned to the user during the enrollment (On page 17, Yang discloses “Using a random projection matrix 120, random projection or its variant dynamic random projection 121 is performed to generate a projected vector 122.”); generating, via the encrypted deep neural network, a set of encrypted prediction based binary codes based on (i) the encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user and (ii) the one or more encrypted parameters learnt by the deep neural network (On page 19, Yang discloses “Then a probe biometric representation vector rv' can be generated as a sub-vecror of pv' with the indices d supplied from the biometric reference database to select the most distinguishing components in pv'.”); decrypting, via the encrypted deep neural network, the set of encrypted prediction based binary codes by using the generated private key to obtain a set of decrypted binary codes (On page 17, Yang discloses “A BP neural network model 111 is retrieved from the database 112. The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126. The codeword 126 is decoded by an error correction decoder 127 into a secret vector 128 which is subsequently decoded in data format by a secret vector decoder 129 into a secret data 130.”); 39performing, via the encrypted deep neural network, a cryptographic hash function on the set of decrypted binary codes to obtain a set of cryptographic hash of binary code and performing a comparison of each of the set of cryptographic hash of binary code with a corresponding cryptographic hash of the randomly generated binary code assigned to the user comprised in the memory (On page 17, Yang discloses “The secret data 130 is authenticated by a secret authentication protocol by communicating with the identity authentication server 118 in an application to determine whether the biometric instance is the same as, or substantially similar to, the enrolled instance. Effectively, if the probe and the reference biometric samples are from the same biometric instance and sufficiently close to each other after feature extraction then the network that translates the representation vector into the neural network would generate the same secret vector”); and validating, via the encrypted deep neural network, the identity of the user based on the comparison (On page 17, Yang discloses “A secret authentication result is binary, i.e., match or non-match, depending on the similarity between the extracted features from the two biometric samples. Preferably they are identical or similar within a degree of tolerance.”).
Regarding Claim 6, Yang discloses:
A system, comprising: a memory storing instructions; one or more communication interfaces; and one or more hardware processors coupled to the memory via the one or more communication interfaces (On page 10, Yang discloses “According to an aspect of the invention there is provided a system comprising a biometric client configured to detect a biometric sample; and, a processor configured to perform the method of any of the above aspects.”), wherein the one or more hardware processors are configured by the instructions in a trusted execution environment (TEE) to: capture a first image comprising a biometric modality of a user for enrollment (On Page 10, Yang discloses “According to an aspect of the invention there is provided a system comprising a biometric client configured to detect a biometric sample”); pre-process the first captured image comprising the biometric modality to obtain a first set of augmented images (On Page 3, Yang discloses “extracting biometric feature data from a biometric sample”); generate, via the one or more hardware processors, a feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user (On page 18, Yang discloses “In the enrolment phase, a user's original biometric feature is firstly extracted as the real-valued vector b, and the projected vector pv = Rb is obtained with the RP matrix R. Then a biometric representation vector rv can be generated as a sub-vector of pv and consists of those most distinguishing components in pv.”); 40generate, via the FHE technique executed by the one or more hardware processors, an encrypted reduced dimensionality feature vector using (i) the encrypted feature vector for (a) each of the first set of augmented images and (b)_the first captured image comprising the biometric modality of the user, and (ii) an encrypted Random Projection Matrix (RPM) being identified and assigned to the user (On page 18, Yang discloses “Figure 2 illustrates an algorithm of the process of enrolment in the proposed scheme. The inputs to the algorithm are the biometric feature vector b, the random projection matrix R, and the secret vectors”); and map, via an encrypted deep neural network executed by the one or more hardware processors, the encrypted reduced dimensionality feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user with a corresponding randomly generated binary code assigned to the user, wherein during the mapping, one or more encrypted parameters of a mapping network model are learnt by the deep neural network (On page 3, Yang discloses “The combining step may comprise training the artificial neural network to map the biometric vector to the secret vector such that both the biometric information and the secret data are hidden in the neural network model.”), and wherein a key pair is generated, the key pair comprising a private key and a public key (On page 18, Yang discloses “Meanwhile, a secret vector sv is generated as a binary secret based on existing secret data s which can be a freshly generated random data by a random number generator (RNG) , or user generated PIN, password, etc., or a private key generated by a public-key based authentication scheme, see Figure 1 .”).
	However, Yang does not explicitly teach the use of fully homomorphic encryption. 
	Callahan discloses:
and encrypt the generated feature vector thereof using a fully homomorphic encryption (FHE) technique (On ¶ 80, Callahan discloses “In an alternative implementation, homomorphic encryption is utilized, which allows for computations to be carried out on ciphertext and thus generate an encrypted result. Matching operations can in an encrypted space, thereby increasing privacy and security. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Yang’s approach by utilizing Callahan’s approach of utilizing fully homomorphic encryption as the motivation would be a higher level of privacy and security and having the ability to obtain the original template (see Callahan ¶ 80).
	Regarding Claim 7, Yang discloses:
The system as claimed in claim 6, wherein size of an input layer (fc1_size) of the deep neural network is equal to size of the encrypted reduced dimensionality feature vector (On page 18, Yang discloses “a BPNN model in the proposed scheme has n nodes in the input layer corresponding to the feature vector rv of size n.”).
Regarding Claim 8, Yang discloses:
The system as claimed in claim 6, wherein size of an output layer of the deep neural network is based on number of bits comprised in each of a plurality of binary codes assigned to the user (On page 18, Yang discloses “The output of each node in the input layer is connected to all h nodes of the hidden layer, and the number of nodes in the output layer is equal to the BCH codeword's length c, i.e., the length of codeword (associated vector O).”).
Regarding Claim 9, Yang discloses:
The system as claimed in claim 6, wherein the one or more hardware processors are further configured by the instructions to store, in a database comprised in the memory, (i) the encrypted RPM and (ii) the encrypted parameters of the mapping network model, and (iii) the corresponding randomly generated binary code in an encrypted form along with a unique label assigned to the user (On page 19, Yang discloses “The relevant activation functions are applied to learn this relationship based on a given accuracy. All parameters of the trained model N for each user are stored in the database to produce the correct secret vector for the same user in the verification phase.”).
Regarding Claim 10, Yang discloses:
The system as claimed in claim 6, wherein the one or more hardware processors are further configured by the instructions to: capture a second image comprising a biometric modality of the user for validating an identity of the user; pre-process the captured second image comprising the biometric modality to obtain a second set of augmented images (On page 19, Yang discloses “In the verification phase, the real-valued vector b' is extracted from a probe user's biometric sample”); generate, via the one or more hardware processors, a feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “In the verification phase 102, a biometric feature vector 119 is generated from a biometric sample of a user”); perform, by using the generated public key, the FHE on the feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user to obtain an encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126.”); 42generate an encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user based on (i) the encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user, and (ii) the encrypted RPM assigned to the user during the enrollment (On page 17, Yang discloses “Using a random projection matrix 120, random projection or its variant dynamic random projection 121 is performed to generate a projected vector 122.”); generate, via the encrypted deep neural network, a set of encrypted prediction based binary codes based on (i) the encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user and (ii) the one or more encrypted parameters learnt by the deep neural network (On page 19, Yang discloses “Then a probe biometric representation vector rv' can be generated as a sub-vecror of pv' with the indices d supplied from the biometric reference database to select the most distinguishing components in pv'.”); decrypt the set of encrypted prediction based binary codes by using the generated private key to obtain a set of decrypted binary codes (On page 17, Yang discloses “A BP neural network model 111 is retrieved from the database 112. The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126. The codeword 126 is decoded by an error correction decoder 127 into a secret vector 128 which is subsequently decoded in data format by a secret vector decoder 129 into a secret data 130.”); perform a cryptographic hash function on the set of decrypted binary codes to obtain a set of cryptographic hash of binary code; performing a comparison of each of the set of cryptographic hash of binary code with a corresponding cryptographic hash of the randomly generated binary code assigned to the user comprised in the memory (On page 17, Yang discloses “The secret data 130 is authenticated by a secret authentication protocol by communicating with the identity authentication server 118 in an application to determine whether the biometric instance is the same as, or substantially similar to, the enrolled instance. Effectively, if the probe and the reference biometric samples are from the same biometric instance and sufficiently close to each other after feature extraction then the network that translates the representation vector into the neural network would generate the same secret vector.”);; and validate the identity of the user based on the comparison (On page 17, Yang discloses “A secret authentication result is binary, i.e., match or non-match, depending on the similarity between the extracted features from the two biometric samples. Preferably they are identical or similar within a degree of tolerance.”).
Regarding Claim 11, Yang discloses:
One or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors in a Trusted Execution Environment (TTE) cause registration and verification of biometric modalities using encryption techniques in a deep neural network by  (On page 10, Yang discloses “According to an aspect of the invention there is provided a computer readable medium storing instructions which when executed cause a computer to perform the method of any of the above aspects.”): capturing a first image comprising a biometric modality of a user for enrollment (On Page 10, Yang discloses “According to an aspect of the invention there is provided a system comprising a biometric client configured to detect a biometric sample”); pre-processing the first captured image comprising the biometric modality to obtain a first set of augmented images  (On page 3, Yang discloses “extracting biometric feature data from a biometric sample”); generating, via the one or more hardware processors, a feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user (On page 18, Yang discloses “In the enrolment phase, a user's original biometric feature is firstly extracted as the real-valued vector b, and the projected vector pv = Rb is obtained with the RP matrix R. Then a biometric representation vector rv can be generated as a sub-vector of pv and consists of those most distinguishing components in pv.”); generating, via the FHE technique executed by the one or more hardware processors, an encrypted reduced dimensionality feature vector using (i) the encrypted feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user and (ii) an encrypted Random Projection Matrix (RPM) being identified and assigned to the user (On page 18, Yang discloses “Figure 2 illustrates an algorithm of the process of enrolment in the proposed scheme. The inputs to the algorithm are the biometric feature vector b, the random projection matrix R, and the secret vectors”); and 44mapping, via an encrypted deep neural network executed by the one or more hardware processors, the encrypted reduced dimensionality feature vector for (a) each of the first set of augmented images and (b) the first captured image comprising the biometric modality of the user with a corresponding randomly generated binary code assigned to the user, wherein during the mapping, one or more encrypted parameters of a mapping network model are learnt by the encrypted deep neural network (On page 3, Yang discloses “The combining step may comprise training the artificial neural network to map the biometric vector to the secret vector such that both the biometric information and the secret data are hidden in the neural network model.”), and wherein a key pair is generated that comprises a private key and a public key (On page 18, Yang discloses “Meanwhile, a secret vector sv is generated as a binary secret based on existing secret data s which can be a freshly generated random data by a random number generator (RNG) , or user generated PIN, password, etc., or a private key generated by a public-key based authentication scheme, see Figure 1 .”).
	However, Yang does not explicitly teach the use of fully homomorphic encryption. 
	Callahan discloses:
and encrypting the generated feature vector thereof using a fully homomorphic encryption (FHE) technique (On ¶ 80, Callahan discloses “In an alternative implementation, homomorphic encryption is utilized, which allows for computations to be carried out on ciphertext and thus generate an encrypted result. Matching operations can in an encrypted space, thereby increasing privacy and security. ”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Yang’s approach by utilizing Callahan’s approach of utilizing fully homomorphic encryption as the motivation would be a higher level of privacy and security and having the ability to obtain the original template (see Callahan ¶ 80).
	Regarding Claim 12, Yang discloses:
The one or more non-transitory machine-readable information storage mediums of claim 11, wherein size of an input layer (fc1_size) of the encrypted deep neural network is equal to size of the encrypted reduced dimensionality feature vector (On page 18, Yang discloses “a BPNN model in the proposed scheme has n nodes in the input layer corresponding to the feature vector rv of size n.”).
Regarding Claim 13, Yang discloses:
The one or more non-transitory machine-readable information storage mediums of claim 11, wherein size of an output layer of the encrypted deep neural network is based on number of bits comprised in each of a plurality of binary codes assigned to the user (On page 18, Yang discloses “The output of each node in the input layer is connected to all h nodes of the hidden layer, and the number of nodes in the output layer is equal to the BCH codeword's length c, i.e., the length of codeword (associated vector O).”).
Regarding Claim 14, Yang discloses:
The one or more non-transitory machine-readable information storage mediums of claim 11, wherein the instructions when executed by the one or more hardware processors further cause storing, in a database comprised in the memory, (i) the encrypted RPM and (ii) the encrypted parameters of the mapping network model, and (iii) the corresponding randomly generated binary code in an encrypted form along with a unique label assigned to the user (On page 19, Yang discloses “The relevant activation functions are applied to learn this relationship based on a given accuracy. All parameters of the trained model N for each user are stored in the database to produce the correct secret vector for the same user in the verification phase.”).
Regarding Claim 15, Yang discloses:
The one or more non-transitory machine-readable information storage mediums of claim 11, wherein the instructions when executed by the one or more hardware processors further cause: capturing a second image comprising a biometric modality of the user for validating an identity of the user; pre-processing the captured second image comprising the biometric modality to obtain a second set of augmented images (On page 19, Yang discloses “In the verification phase, the real-valued vector b' is extracted from a probe user's biometric sample”); generating, via the one or more hardware processors, a feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “In the verification phase 102, a biometric feature vector 119 is generated from a biometric sample of a user”); performing, by using the generated public key, the FHE on the feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user to obtain an encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user (On page 17, Yang discloses “The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126.”); generating an encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user based on (i) the encrypted feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user and (ii) the encrypted RPM assigned to the user during the enrollment (On page 17, Yang discloses “Using a random projection matrix 120, random projection or its variant dynamic random projection 121 is performed to generate a projected vector 122.”); 46generating, via the encrypted deep neural network, a set of encrypted prediction based binary codes based on (i) the encrypted reduced dimensionality feature vector for (a) each of the second set of augmented images and (b) the second captured image comprising the biometric modality of the user and (ii) the one or more encrypted parameters learnt by the encrypted deep neural network (On page 19, Yang discloses “Then a probe biometric representation vector rv' can be generated as a sub-vecror of pv' with the indices d supplied from the biometric reference database to select the most distinguishing components in pv'.”); decrypting the set of encrypted prediction based binary codes by using the generated private key to obtain a set of decrypted binary codes (On page 17, Yang discloses “A BP neural network model 111 is retrieved from the database 112. The model 111 is applied to the neural network operation 125 taking as input the biometric representation vector 124 to generate a codeword 126. That is, the parameters translate the vector into a probe codeword 126. The codeword 126 is decoded by an error correction decoder 127 into a secret vector 128 which is subsequently decoded in data format by a secret vector decoder 129 into a secret data 130.”); performing a cryptographic hash function on the set of decrypted binary codes to obtain a set of cryptographic hash of binary code and performing a comparison of each of the set of cryptographic hash of binary code with a corresponding cryptographic hash of the randomly generated binary code assigned to the user comprised in the memory (On page 17, Yang discloses “The secret data 130 is authenticated by a secret authentication protocol by communicating with the identity authentication server 118 in an application to determine whether the biometric instance is the same as, or substantially similar to, the enrolled instance. Effectively, if the probe and the reference biometric samples are from the same biometric instance and sufficiently close to each other after feature extraction then the network that translates the representation vector into the neural network would generate the same secret vector.”); and validating the identity of the user based on the comparison (On page 17, Yang discloses “A secret authentication result is binary, i.e., match or non-match, depending on the similarity between the extracted features from the two biometric samples. Preferably they are identical or similar within a degree of tolerance.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandal et al. (US 20150341349) discloses a biometric registration method using random projection to secure the template. 
Poh et al. (US 11301586) discloses a system for lossy biometric registration using hash encryption to store templates. 
Goel et al. (NPL Face Recognition Experiments with Random Projection) discloses using facial recognition in conjunction with random projection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/               Examiner, Art Unit 2492                                                                                                                                                                                         
/SALEH NAJJAR/               Supervisory Patent Examiner, Art Unit 2492